DETAILED ACTION
This action is in response to communication filed on 7/26/2022
 	Claims 1-10 and 23-34 are pending.
Claims 1, 5, 27 have been amended.
	Claims 33-34 have been added.
Claims 11-22 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. 

In the communication filed, applicant argues in substance that:

Regarding to claim 1 and 23, Halen’s placement request does not include a handle to identify a resource manager because Halen’s placement request is merely directed to a resource manager and does not identify or select a execute cloud segment as cited in remarks on page 7-9.
In response to argument [a], Examiners respectfully disagrees.
The claim limitation “a receiver to receive a request to perform a workload, the request including a handle to identify and select an execute code segment” is interpreted by the examiner as merely receiving a request that identify and select “an execute code segment”.  Halen teaches this interpretation by disclosing the application agent 112 generate and transmit a placement request to an associated resource manager.   The placement request indicates the set of resources that were determined by the application agent 112 to be needed for the application 110 and requests corresponding allocation/reservation of resources in the datacenter system 100.  Therefore, the placement request identifies and select “the execute code segment” with the indicated set of resources are used by the resource manager 114 to identify resources.  Thus, Halen teaches the claimed limitation.  Further, claim 23 was rejected under Halen and the same rationale applied to claim 1 would apply to claim 23.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims, 1, 4-6, 8-10, 23, 26-28, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halen et al. (US 2020/0371846).

Regarding claim 1, Halen discloses a network communications apparatus comprising: 
a receiver to receive a request to perform a workload, the request including a handle to identify and select an executable code segment (see Halen; [0033-0034]; the application agent generate and transmit a placement request to an associated resource manager 114 in the datacenter system 100.  The placement request indicates the set of resources that were determined by the application agent 112 to be needed for the application 110 and requests corresponding allocation/reservation of resources in the datacenter system 100.  The indicated set of resources are used by the resource manager 114 to identify resources (execute code segment)) and 
a circuitry communicatively coupled to the receiver, the circuitry to selectively permit the identified executable code segment to execute to discover available resources and to select a resource that satisfies performance requirements of the workload (see Halen; [0036]; when the resource manager 114.sub.1 determines that the available resources of the servers 102A.sub.1-102A.sub.Z cannot fully meet the set of resources indicated in the placement request, the resource manager 114.sub.1 may begin the process of inquiring other resource managers 114 (e.g., one or more of the resource managers 114.sub.2 and 114.sub.3) to assist in fulfilling the placement request.  The resource manager 114.sub.1 may inquire or otherwise retrieve a workload type or a discovery policy associated with the application 110.sub.1. In particular, each application 110.sub.1-110.sub.3 is associated with a workload type or a discovery policy, which is tracked by the policy manager 120. The resource manager 114.sub.1 retrieves the workload type or discovery policy associated with the application 110.sub.1 from the policy manager 120 and determines a contact list based on this workload type or discovery policy. The contact list may be generated by the contact list generator 122 with reference to the connections between resources managers 114 tracked by the overlay manager 124 and indicates the resource managers 114 to inquire regarding fulfillment of the placement request).

Regarding claim 4, Halen discloses the apparatus of claim 1, wherein to discover available resources, the executable code segment is to query a table that indicates available resources and corresponding performance requirements (see Halen; [0032]; the determination of the set of resources may be based on a service level agreement between a client of the client device 108.sub.1 and an operator of the datacenter system 100, which defines performance parameters for execution of the application 110.sub.1 using the datacenter system 100. Accordingly, the set of resources are determined to meet the requirements of the service level agreement).

Regarding claim 5, Halen discloses the apparatus of claim 4, wherein to select a resource that satisfies performance requirements of the workload, the executable code segment is to select a resource that meets or exceeds performance requirements of the workload (see Halen; [0047]; the resource manager 114.sub.1 may determine at operation 206 whether the servers 102.sub.1-102.sub.Z monitored by the resource manager 114.sub.1 can fulfill the placement request. In particular, the resource manager 114.sub.1 determines whether the servers 102.sub.1-102.sub.Z have enough available resources to meet the set of resources indicated in the placement request. In the example described above, the resource manager 114.sub.1 determines if the servers 102.sub.1-102.sub.Z collectively have two cores and four gigabytes of main memory available for reservation for the application 110.sub.1).

Regarding claim 6, Halen discloses the apparatus of claim 4, wherein the available resources comprise one or more of: processors, graphics processing units, storage, memory, programmable control logic, field programmable gate arrays (FPGAs), artificial intelligence inference engines, image processing engine, or hardware-executed processes (see Halen; [0038]; the application 110.sub.1 may have specific resource requirements (e.g. Field-Programmable Gate Arrays (FPGAs)) that only a specific set of resources from a particular set of servers 102 can serve).

Regarding claim 8, Halen discloses the apparatus of claim 1, wherein the request to perform a workload comprises one or more of: an identifier of a task to perform, a reference to data to process or access in the task, security requirements, available requirements, or performance requirements of the task (see Halen; [0032]; the determination of the set of resources may be based on a service level agreement between a client of the client device 108.sub.1 and an operator of the datacenter system 100, which defines performance parameters for execution of the application 110.sub.1 using the datacenter system 100).

Regarding claim 9, Halen discloses the apparatus of claim 8, wherein the performance requirements comprise one or more of: time latency, power cost, monetary cost, or application identifier (see Halen; [0042]; performance metrics such as energy efficiency).

Regarding claim 10, Halen discloses the apparatus of claim 1, wherein the receiver and the circuitry are located in one or more of: a cellular transceiver, base station, access point, central office, or data center (see Halen; [0028]; FIG. 1 shows a datacenter system 100 for decentralized and distributed resource management in a cloud infrastructure through the use of contact lists generated based on workload types or discovery policies associated with applications).

Regarding claim(s) 23, 26-28, 30-32  do(es) not teach or further define over the limitation in claim(s) 1, 4-6, 8-10 respectively.  Therefore claim(s) 23, 26-28, 30-32 is/are rejected for the same rationale of rejection as set forth in claim(s) 1, 4-6, 8-10 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Halen et al. (US 2020/0371846) in view of Grubin et al. (US 10,439,814).

Regarding claim 2, Halen discloses the invention substantially, however the prior art does not explicitly disclose the apparatus of claim 1, wherein the circuitry is to permit the executable code segment to discover available resources based on one or more of: client device identifier, user identifier, identifier of an application that issued the request, header information in a packet that provided the request, an accepted token provided with the request, successful decryption of the request, or successful access to the request using a key value.
	Grubin in the field of the same endeavor discloses techniques for generating and providing discovery configuration information to a network appliance.  In particular, Grubin teaches the following:
wherein the circuitry is to permit the executable code segment to discover available resources based on one or more of: client device identifier, user identifier, identifier of an application that issued the request, header information in a packet that provided the request, an accepted token provided with the request, successful decryption of the request, or successful access to the request using a key value (see Grubin; col. 2/lines 26-41; detx 11; a resource may be configured to send discovery configuration data, such as service information identifying information regarding the service's capabilities, configuration, etc., network information identifying network routing and/or identification information regarding the resource, and, in some cases, a cryptographic token. In such cases, the token may be provided by the granting authority on any number of validating conditions or criteria, such as an identity of the resource or the requestor, a level of data security and/or integrity provided by the resource).
Therefore, it would have been obvious to a person or ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Grubin in order to incorporate techniques for generating and providing discovery configuration information to a network appliance.  One would have been motivated because Grubin ensures entities that receive discovery information are authorized to receive the discovery information using cryptographic tokens.

Regarding claim 3, Halen-Grubin discloses the apparatus of claim 1, wherein the circuitry is to deny the executable code segment to discover available resources based on one or more of: unaccepted client device identifier, unaccepted user identifier, unaccepted identifier of an application that issued the request, unaccepted header information in a packet that provided the request, unaccepted token provided with the request, unsuccessful decryption of the request, or unsuccessful access to the request using a key value (see Grubin; col. 2/lines 26-41; detx 11; a resource may be configured to send discovery configuration data, such as service information identifying information regarding the service's capabilities, configuration, etc., network information identifying network routing and/or identification information regarding the resource, and, in some cases, a cryptographic token. In such cases, the token may be provided by the granting authority on any number of validating conditions or criteria, such as an identity of the resource or the requestor, a level of data security and/or integrity provided by the resource.  Therefore, when the token is unable to be read, the service information is inaccessible. Furthermore, the rationale to combine is the same as claim 2).

Regarding claim(s) 24 and 25, do(es) not teach or further define over the limitation in claim(s) 2 and 3 respectively.  Therefore claim(s) 24 and 25 is/are rejected for the same rationale of rejection as set forth in claim(s) 2 and 3 respectively.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Halen et al. (US 2020/0371846) in view of Johnson et al. (US 2019/0028552).

Regarding claim 33, Halen discloses the invention substantially, however the prior art does not explicitly disclose the computer readable medium of claim 23, wherein the workload comprises a function as a service (FaaS).
	Johnson in the field of the same endeavor discloses techniques for managing a distributed network of function execution environments.  In particular, Johnson teaches the following:
wherein the workload comprises a function as a service (FaaS) (see Johnson; [0119]; The functions 706 can be uploaded or registered by one or more FaaS clients to the function delivery network 700).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Johnson to incorporate techniques for managing a distributed network of function execution environments.  One would have been motivated because Johnson provides efficient use of resources by utilizing idled resource across the network.

Regarding claim 34, Halen-Johnson discloses the computer readable medium of claim 23, wherein the one or more processors are part of an edge gateway (see Johnson; [0121]; the function router 504 can receive function requests from a client 702 (e.g., robotic arm 404, an application, etc.) and select an execution endpoint in the function delivery network 700 to execute the function for the client. For example, the client 702 can send a call to function router 504 identifying a specific function that client 702 needs executed in the function delivery network 700. Furthermore, the rationale to combine is the same as claim 33).

Allowable Subject Matter
Claim 7 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
For the reason above, claims 1-10 and 23-34 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451